Case 2:20-cv-00479-JPH-DLP Document 13 Filed 09/29/20 Page 1 of 5 PageID #: 70

                                                                 FILED
                                                                09/28/2020
                                                          U.S. DISTRICT COURT
                                                        SOUTHERN DISTRICT OF INDIANA
                                                           Roger A.G. Sharpe, Clerk
Case 2:20-cv-00479-JPH-DLP Document 13 Filed 09/29/20 Page 2 of 5 PageID #: 71
Case 2:20-cv-00479-JPH-DLP Document 13 Filed 09/29/20 Page 3 of 5 PageID #: 72
Case 2:20-cv-00479-JPH-DLP Document 13 Filed 09/29/20 Page 4 of 5 PageID #: 73
Case 2:20-cv-00479-JPH-DLP Document 13 Filed 09/29/20 Page 5 of 5 PageID #: 74
